DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/22/2021.
Claims 1-5 were pending. Claims 1-5 are allowed. 


Priority
This application is a continuation of application 16/997,257 filed on 8/19/2020, now US11,212,021, which is a continuation of 15/769,861 filed on 4/20/2018, now US10,797,814, which is a 371 of PCT/JP2016/004660 filed on 10/21/2016, and claims priority to
provisional application 62/245,525 filed 10/23/2015, provisional application 62/255,446 filed
11/14/2015, and provisional application 62/331,376 filed 05/03/2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes:
Lo et al. (US 2016/0205158 A1) which teaches a RepairFlow element with maximumDelay attribute having use property O, and minBufferSize attribute having use property O [Table 1, 0091; Fig. 6C]. 
Kitahara et al. (US 2016/0248828 A1) which teaches a RepairFlow element with @maximumDelay attribute having use property 0, and @minBufferSize attribute having use property 0 [Fig. 40]. 
Oh et al. (US 2016/0261893 A1) which teaches a RepairFlow element with @maximumDelay attribute having use property O, and @minBufferSize attribute having use property O [Fig. 19]. 

The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “a repair flow element, having use property being 0 and 1… wherein the a repair flow element includes: a maximum delay attribute, having use property being 0 and 1… and a minimum buffer size attribute, having use property being 0 and 1” as recited in Claim 1 and similarly stated in Claim(s) 3-5.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-5 indicated claims 1-5 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446